

117 S873 IS: Climate Change Resiliency Fund for America Act of 2021
U.S. Senate
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 873IN THE SENATE OF THE UNITED STATESMarch 18, 2021Mr. Durbin introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo establish the Climate Change Advisory Commission to develop recommendations, frameworks, and guidelines for projects to respond to the impacts of climate change, to issue Federal obligations, the proceeds of which shall be used to fund projects that aid in adaptation to climate change, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Climate Change Resiliency Fund for America Act of 2021.(b)Table of contentsSec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Climate Change Advisory CommissionSec. 101. Establishment of Climate Change Advisory Commission.Sec. 102. Duties.Sec. 103. Commission personnel matters.Sec. 104. Funding.Sec. 105. Termination.TITLE II—Climate Change Resiliency FundSec. 201. Climate Change Resiliency Fund.Sec. 202. Compliance with Davis-Bacon Act.Sec. 203. Funding.TITLE III—RevenueSec. 301. Climate Change Obligations.Sec. 302. Promotion.2.DefinitionsIn this Act:(1)CommissionThe term Commission means the Climate Change Advisory Commission established by section 101(a).(2)Community of colorThe term community of color means a geographically distinct area in which the population of any of the following categories of individuals is higher than the average populations of that category for the State in which the community is located:(A)Black.(B)African American.(C)Asian.(D)Pacific Islander.(E)Other non-White race.(F)Hispanic.(G)Latino.(H)Linguistically isolated. (3)Eligible entityThe term eligible entity includes—(A)a Federal agency;(B)a State or group of States;(C)a unit of local government or a group of local governments;(D)a utility district;(E)a Tribal government or a consortium of Tribal governments;(F)a State or regional transit agency or a group of State or regional transit agencies;(G)a nonprofit organization;(H)a special purpose district or public authority, including a port authority; and(I)any other entity, as determined by the Secretary. (4)Environmental justice communityThe term environmental justice community means a community with significant representation of communities of color, low-income communities, or Tribal and indigenous communities that experiences, or is at risk of experiencing, higher or more adverse human health or environmental effects. (5)Frontline communityThe term frontline community means a low-income community, a community of color, or a Tribal community that is disproportionately impacted or burdened by climate change or a phenomenon associated with climate change, including such a community that was or is at risk of being disproportionately impacted or burdened by climate change or a phenomenon associated with climate change earlier than other such communities.(6)FundThe term Fund means the Climate Change Resiliency Fund established by section 201(a)(1).(7)Low-income communityThe term low-income community means any census block group in which 30 percent or more of the population are individuals with an annual household income equal to, or less than, the greater of—(A)an amount equal to 80 percent of the median household income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and(B)200 percent of the Federal poverty line. (8)ProjectThe term project means a project for a qualified climate change adaptation purpose performed by an eligible entity under section 201(b). (9)Qualified climate change adaptation purpose(A)In generalThe term qualified climate change adaptation purpose means an objective with a demonstrated intent to reduce the economic, social, and environmental impact of the adverse effects of climate change.(B)InclusionsThe term qualified climate change adaptation purpose includes infrastructure resiliency and mitigation, improved disaster response, and ecosystem protection, which may be accomplished through activities or projects with objectives such as—(i)reducing risks or enhancing resilience to sea level rise, extreme weather events, fires, drought, flooding, heat island impacts, or worsened indoor or outdoor air quality;(ii)protecting farms and the food supply from climate impacts;(iii)reducing risks of food insecurity that would otherwise result from climate change;(iv)ensuring that disaster and public health plans account for more severe weather;(v)reducing risks from geographical change to disease vectors, pathogens, invasive species, and the distribution of pests; and(vi)other projects or activities, as determined to be appropriate by the Commission.(10)SecretaryThe term Secretary means the Secretary of Commerce.(11)StateThe term State means a State, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States. IClimate Change Advisory Commission101.Establishment of Climate Change Advisory Commission(a)In generalThere is established a commission to be known as the Climate Change Advisory Commission.(b)MembershipThe Commission shall be composed of 11 members—(1)who shall be selected from the public and private sectors and institutions of higher education; and(2)of whom—(A)3 shall be appointed by the President, in consultation with the National Climate Task Force;(B)2 shall be appointed by the Speaker of the House of Representatives;(C)2 shall be appointed by the minority leader of the House of Representatives;(D)2 shall be appointed by the majority leader of the Senate; and(E)2 shall be appointed by the minority leader of the Senate.(c)TermsEach member of the Commission shall be appointed for the life of the Commission.(d)Initial appointmentsEach member of the Commission shall be appointed not later than 90 days after the date of enactment of this Act.(e)VacanciesA vacancy on the Commission—(1)shall not affect the powers of the Commission; and(2)shall be filled in the manner in which the original appointment was made.(f)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold the initial meeting of the Commission.(g)MeetingsThe Commission shall meet at the call of the Chairperson.(h)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.(i)Chairperson and
 Vice ChairpersonThe Commission shall select a Chairperson and Vice Chairperson from among the members of the Commission.102.DutiesThe Commission shall—(1)establish recommendations, frameworks, and guidelines for a Federal investment program funded by revenue from climate change obligations issued under section 301 for eligible entities that—(A)improve and adapt energy, transportation, water, and general infrastructure impacted or expected to be impacted due to climate variability; and(B)integrate best available science, data, standards, models, and trends that improve the resiliency of infrastructure systems described in subparagraph (A); and(2)in consultation with the Council on Environmental Quality and the White House Environmental Justice Interagency Council, identify categories of the most cost-effective investments and projects that emphasize multiple benefits to human health, commerce, and ecosystems while ensuring that the Commission engages in early and meaningful community stakeholder involvement opportunities during the development of the recommendations, frameworks, and guidelines established under paragraph (1).103.Commission personnel matters(a)Compensation of members(1)Non-federal employeesA member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Commission.(2)Federal
 employeesA member of the Commission who is an officer or employee of the Federal Government shall serve without compensation in addition to the compensation received for the services of the member as an officer or employee of the Federal Government.(b)Travel
 expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission.(c)Staff(1)In generalThe Chairperson of the Commission may, without regard to the civil service laws (including regulations), appoint and terminate such personnel as are necessary to enable the Commission to perform the duties of the Commission.(2)Compensation(A)In
 generalExcept as provided in subparagraph (B), the Chairperson of the Commission may fix the compensation of personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates.(B)Maximum rate of
 payThe rate of pay for personnel shall not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code.104.FundingThe Commission shall use amounts in the Fund to pay for all administrative expenses of the Commission.105.TerminationThe Commission shall terminate on such date as the Commission determines after the Commission carries out the duties of the Commission under section 102.IIClimate Change Resiliency Fund201.Climate Change Resiliency Fund(a)Establishment(1)In generalThere is established in the Treasury of the United States the Climate Change Resiliency Fund.(2)Use of amounts(A)In generalThe Secretary shall use not less than 40 percent of the amounts in the Fund to fund projects that benefit communities that experience disproportionate impacts from climate change, including environmental justice communities, frontline communities, and low-income communities.(B)Maintenance of effortAll amounts deposited in the Fund in accordance with section 301(a) shall only be used—(i)to fund new projects in accordance with this section; and(ii)for administrative expenses of the Commission authorized under section 104.(3)Responsibility of SecretaryThe Secretary shall take such action as the Secretary determines necessary to assist in implementing the Fund in accordance with this section.(b)Climate change adaptation projectsThe Secretary, in consultation with the Commission, shall carry out a program to provide funds to eligible entities to carry out projects for a qualified climate change adaptation purpose.(c)Applications(1)In generalAn eligible entity desiring funds under subsection (b) shall, with respect to a project, submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)ContentsAn application submitted by an eligible entity under this subsection shall include data relating to any benefits the eligible entity expects the project to provide to the community in which the applicable project is performed, such as—(A)an economic impact; or(B)improvements to public health.(3)Technical assistanceThe Secretary shall offer technical assistance to eligible entities preparing applications under this subsection.(d)Selection(1)In generalThe Secretary shall select eligible entities to receive funds to carry out projects under this section based on criteria and guidelines determined and published by the Commission under section 102.(2)PriorityIn selecting eligible entities under paragraph (1), the Secretary shall give priority to eligible entities planning to perform projects that will serve areas with the greatest need.(e)Non-Federal funding requirement(1)In generalSubject to paragraphs (2) and (3), in order to receive funds under this section, an eligible entity shall provide funds for a project in an amount that is equal to not less than 25 percent of the amount of funds provided under this section.(2)WaiverThe Secretary may waive all or part of the matching requirement under paragraph (1) for an eligible entity, especially an eligible entity performing a project benefitting a low-income community or an environmental justice community, if the Secretary determines that—(A)there are no reasonable means available through which the eligible entity can meet the matching requirement; or(B)the probable benefit of the project outweighs the public interest of the matching requirement.(3)No-match projects(A)In generalThe Secretary shall award not less than 10 percent and not more than 40 percent of the total funds awarded under this section to eligible entities to which the matching requirement under paragraph (1) shall not apply.(B)PriorityThe Secretary shall give priority for funding under subparagraph (A) to an eligible entity performing a project in a community experiencing a disproportionate impact of climate change, including—(i)an environmental justice community;(ii)a low-income community; or(iii)a community of color.(f)Applicability of Federal lawNothing in this Act shall be construed to waive the requirements of any Federal law or regulation that would otherwise apply to a project that receives funds under this section.202.Compliance with Davis-Bacon Act(a)In generalAll laborers and mechanics employed by contractors and subcontractors on projects funded directly by, or assisted in whole or in part by and through, the Fund shall be paid wages at rates not less than those prevailing on projects of a character similar in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of title 40, United States Code.(b)Labor standardsWith respect to the labor standards described in this section, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.203.FundingTo carry out the program under section 201(b), the Secretary, in addition to amounts in the Fund, may use amounts that have been made available to the Secretary and are not otherwise obligated. IIIRevenue301.Climate Change Obligations(a)In generalNot later than 6 months after the date of the enactment of this Act, the Secretary of the Treasury or the Secretary's delegate (referred to in this title as the Secretary) shall issue obligations under chapter 31 of title 31, United States Code (referred to in this title as climate change obligations), the proceeds from which shall be deposited in the Fund.(b)Full faith and creditPayment of interest and principal with respect to any climate change obligation issued under this section shall be made from the general fund of the Treasury of the United States and shall be backed by the full faith and credit of the United States.(c)Exemption from local taxationAll climate change obligations issued by the Secretary, and the interest on or credits with respect to such obligations, shall not be subject to taxation by any State, county, municipality, or local taxing authority.(d)Amount of Climate Change Obligations(1)In generalExcept as provided in paragraph (2), the aggregate face amount of the climate change obligations issued annually under this section shall be $200,000,000.(2)Additional obligationsFor any calendar year in which all of the obligations issued pursuant to paragraph (1) have been purchased, the Secretary may issue additional climate change obligations during such calendar year, provided that the aggregate face amount of such additional obligations does not exceed $800,000,000.(e)FundingThe Secretary shall use funds made available to the Secretary and not otherwise obligated to carry out the purposes of this section.302.Promotion(a)In generalThe Secretary shall promote the purchase of climate change obligations through such means as are determined appropriate by the Secretary, with the amount expended for such promotion not to exceed $10,000,000 for any fiscal year during the period of fiscal years 2022 through 2026.(b)Donated advertisingIn addition to any advertising paid for with funds made available under subsection (c), the Secretary shall solicit and may accept the donation of advertising relating to the sale of climate change obligations.(c)Authorization of appropriationsFor each fiscal year during the period of fiscal years 2022 through 2026, there is authorized to be appropriated $10,000,000 to carry out the purposes of this section.